DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitations “the content of dichroic material”, “the total amount”, and “the dichroic materials” all lack proper antecedent basis since none of these limitations have been previously introduced. For this reason, the limitations are interpreted to mean “a content of dichroic material”, “a total amount”, “dichroic materials”.
Claims 2, 4-20 are rejected by virtue of their dependence on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al (US Publication No.: US 2013/0070899 A1 of record, “Morishima”) in view of Ota et al (US Publication No.: US 2021/0207030 A1, “Ota”).
Regarding Claim 1, Morishima discloses a polarizer (Paragraph 0042) which is formed of a polarizer-forming composition containing a liquid crystal compound (Paragraph 0042), a first dichroic material (Paragraphs 0204-0206; Paragraphs 0362-0365), and a second dichroic material (Paragraphs 0204-0206; Paragraphs 0362-0365), wherein the polarizer has an array structure formed on the first dichroic material and an array structure formed on the second dichroic material (Paragraphs 0204-0209; Paragraph 0319; Paragraphs 0362-0365).
Morishima fails to disclose that a content of dichroic materials including the first dichroic material and the second dichroic material is in a range of 1.5 to 30 parts by mass with respect to 100 parts by mass which is a total amount of dichroic materials and the liquid crystal compound.
However, Ota discloses a similar polarizer where a content of dichroic materials including the first dichroic material and the second dichroic material is in a range of 1.5 to 30 parts by mass with respect to 100 parts by mass which is a total amount of dichroic materials and the liquid crystal compound (Ota, Paragraph 0139). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polarizer as disclosed by Morishima to have a particular content of dichroic material as disclosed by Ota. One would have been motivated to do so for the purpose of creating a polarizer having a high degree of orientation order (Ota, Paragraph 0139). 



Regarding Claim 4, Morishima in view of Ota discloses the polarizer according to claim 1, wherein Expressions (III) and (IV) are satisfied, 
    PNG
    media_image1.png
    54
    196
    media_image1.png
    Greyscale
in Expressions (III) and (IV),75 λC represents a maximum absorption wavelength in a difference spectrum between an absorption spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound and an absorption spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material, λ2 represents a maximum absorption wavelength in an absorption spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material, and λ2' represents a maximum absorption wavelength in an absorption spectrum of a solution in which the second dichroic material is dissolved (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in the range of 455nm but less than 560nm and the second dichroic material has a maximum absorption wavelength in the range of 560-700nm, which would result in the relationship being satisfied). 

Regarding Claim 5, Morishima in view of Ota discloses the polarizer according to claim 1, wherein the first dichroic material forms a crystal structure in the array structure formed of the first dichroic material, and the second dichroic material forms a crystal structure in the array structure formed of the second dichroic material (Paragraph 0042 discloses a crystal structure of each dichroic material; Paragraph 0048; Paragraph 0357). 

Regarding Claim 6, Morishima in view of Ota discloses the polarizer according to claim 1, wherein Expression (V) is satisfied, 
    PNG
    media_image2.png
    18
    207
    media_image2.png
    Greyscale
in Expression (V), MO represents an 

Regarding Claim 7, Morishima in view of Ota discloses the polarizer according to claim 1, wherein Expression (VI) is satisfied, 
    PNG
    media_image3.png
    18
    205
    media_image3.png
    Greyscale
in Expression (VI),76 CO represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and C represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material (Paragraphs 0023-0025; Paragraphs 0044-0051 disclose a first dichroic material and a second dichroic material that would form a crystal structure and would result in the condition of formula (VI) to be met).

Regarding Claim 8, Morishima in view of Ota discloses the polarizer according to claim 1, wherein the first dichroic material is a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm, and the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm to 700 nm  (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in the range of 455nm but less than 560nm and the second dichroic material has a maximum absorption wavelength in the range of 560-700nm).



Regarding Claim 10, Morishima in view of Ota discloses the polarizer according to claim 1, wherein an absolute value of a difference between a logP value of a side chain of the first dichroic material and a logP value of a side chain of the second dichroic material is 1.1 or greater (Paragraph 0365 discloses the first and second dichroic materials, where the absolute value of the difference between the logP values of the side chains of the first dichroic material and the logP value of the side chains of the second dichroic material is at least 1.1). 

Regarding Claim 11, Morishima in view of Ota discloses an image display device comprising: the polarizer according to claim 1 (Paragraph 0343). 

Regarding Claim 13, Morishima in view of Ota discloses the polarizer according to claim 2, wherein Expressions (III) and (IV) are satisfied, 
    PNG
    media_image1.png
    54
    196
    media_image1.png
    Greyscale
in Expressions (III) and (IV),75 λC represents a maximum absorption wavelength in a difference spectrum between an absorption spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound and an absorption spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material, λ2 represents a maximum absorption wavelength in an absorption spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material, and λ2' represents a maximum absorption wavelength in an absorption spectrum of a solution in which the second dichroic material is dissolved (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption 

Regarding Claim 14, Morishima in view of Ota discloses the polarizer according to claim 2, wherein the first dichroic material forms a crystal structure in the array structure formed of the first dichroic material, and the second dichroic material forms a crystal structure in the array structure formed of the second dichroic material (Paragraph 0042 discloses a crystal structure of each dichroic material; Paragraph 0048; Paragraph 0357). 

Regarding Claim 15, Morishima in view of Ota discloses the polarizer according to claim 2, wherein Expression (V) is satisfied, 
    PNG
    media_image2.png
    18
    207
    media_image2.png
    Greyscale
in Expression (V), MO represents an intensity of a peak derived from a periodic structure of the first dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and M represents an intensity of a peak derived from a periodic structure of the first dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material (Paragraphs 0023-0025; Paragraphs 0044-0051 disclose a first dichroic material and a second dichroic material that would form a crystal structure and would result in the condition of formula (V) to be met).

Regarding Claim 16, Morishima in view of Ota discloses the polarizer according to claim 2, wherein Expression (VI) is satisfied, 
    PNG
    media_image3.png
    18
    205
    media_image3.png
    Greyscale
in Expression (VI),76 CO represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound, and C represents an intensity of a peak derived from a periodic structure of the second dichroic material in an X-ray diffraction spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material (Paragraphs 0023-0025; Paragraphs 0044-0051 disclose a first dichroic 

Regarding Claim 17, Morishima in view of Ota discloses the polarizer according to claim 2, wherein the first dichroic material is a dichroic material having a maximum absorption wavelength in a range of 455 nm or greater and less than 560 nm, and the second dichroic material is a dichroic material having a maximum absorption wavelength in a range of 560 nm to 700 nm  (Paragraph 0365 discloses first and second dichroic materials, where the first dichroic material has a maximum absorption wavelength in the range of 455nm but less than 560nm and the second dichroic material has a maximum absorption wavelength in the range of 560-700nm).

Regarding Claim 18, Morishima in view of Ota discloses the polarizer according to claim 17, wherein the polarizer-forming composition further contains a third dichroic material having a maximum absorption wavelength in a range of 380 nm or greater and less than 455 nm (Paragraph 0365 discloses a third dichroic material having a maximum absorption wavelength in a range of 380nm-455nm).

Regarding Claim 19, Morishima in view of Ota discloses the polarizer according to claim 2, wherein an absolute value of a difference between a logP value of a side chain of the first dichroic material and a logP value of a side chain of the second dichroic material is 1.1 or greater (Paragraph 0365 discloses the first and second dichroic materials, where the absolute value of the difference between the logP values of the side chains of the first dichroic material and the logP value of the side chains of the second dichroic material is at least 1.1). 

Regarding Claim 20, Morishima in view of Ota discloses an image display device comprising: the polarizer according to claim 2 (Paragraph 0343). 

Allowable Subject Matter
Claim 3 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 12, the prior art of record does not teach or disclose a polarizer formed of a polarizer-forming composition containing a liquid crystal compound, a first dichroic material, and a second dichroic material, wherein the polarizer has an array structure formed of the first dichroic material and array structure formed of the second dichroic material, wherein Expressions (1) and (I1) are satisfied, 
    PNG
    media_image4.png
    54
    188
    media_image4.png
    Greyscale
in Expressions (I) and (II), λM represents a maximum absorption wavelength in a difference spectrum between an absorption spectrum of a film formed of a composition that contains the first dichroic material, the second dichroic material, and the liquid crystal compound and an absorption spectrum of a film formed of a composition that contains the second dichroic material and the liquid crystal compound but does not contain the first dichroic material, λ1 represents a maximum absorption wavelength in an absorption spectrum of a film formed of a composition that contains the first dichroic material and the liquid crystal compound but does not contain the second dichroic material, and λ1’ represents a maximum absorption wavelength in an absorption spectrum of a solution in which the first dichroic material is dissolved, in combination with the remaining features recited in the claims. 
The prior art of Morishima (US 2013/0070899 A1) discloses a polarizer formed of a polarizer-forming composition containing a liquid crystal compound, a first dichroic material, and a second dichroic material, wherein the polarizer has an array structure formed of the first dichroic material and array structure formed of the second dichroic material (Morishima, Paragraph 0042; Paragraphs 0204-0209; Paragraph 0319; Paragraphs 0362-0365). Morishima also discloses the general environment of having a first dichroic material having a maximum absorption wavelength in the range of 455nm but less than 560nm and a second dichroic material having a maximum absorption wavelength in the range of 560-700nm (Morishima, Paragraph 0365) but fails to identify a specific relationship between a λM and λ1 and a λ1 and λ1’. It would also not have been obvious to one of ordinary skill in the art before the effective 
Therefore, Claim 3 is allowed. Claim 12 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871